Exhibit 10.10

SEVERANCE AGREEMENT

This Severance Agreement (this “Agreement”) is made as of                     ,
by and between WYETH, a Delaware corporation (the “Company”), and
[                ] (“Executive”).

RECITALS

WHEREAS the Board of Directors of the Company (the “Board”) has approved a
severance agreement to provide Executive with certain benefits upon the
termination of his employment;

NOW THEREFORE, the parties hereto agree as follows:

1. TERM OF AGREEMENT. This Agreement shall commence on the date hereof and shall
continue in effect through December 31, 2008; provided, however, the term of
this Agreement shall automatically be extended for one additional year beyond
2008 and successive one year periods thereafter, unless, not later than
September 30, 2006 (for the additional year ending on December 31, 2009) or
September 30 of each year thereafter (for each subsequent extension), the
Company shall have given notice that it does not wish to extend this Agreement
for an additional year, in which event this Agreement shall continue to be
effective until the end of its then remaining term; provided, further, that,
notwithstanding any such notice by the Company not to extend, if a Change in
Control shall have occurred during the original or any extended term of this
Agreement, this Agreement shall continue in effect for a period of thirty-six
(36) months beyond such Change in Control. Notwithstanding the foregoing, this
Agreement shall terminate if Executive ceases to be an employee of the Company
and its subsidiaries for any reason prior to a Change in Control which, for
these purposes, shall include cessation of such employment as a result of the
sale or other disposition of the division, subsidiary or other business unit by
which Executive is employed.

2. CHANGE IN CONTROL. No benefits shall be payable hereunder unless there shall
have been a Change in Control of the Company, as set forth below. For purposes
of this Agreement, a Change in Control shall be deemed to have occurred if:

(A) any person or persons acting in concert (excluding Company benefit plans)
becomes the beneficial owner of securities of the Company having at least 20% of
the voting power of the Company’s then outstanding securities (unless the event
causing the 20% threshold to be crossed is an acquisition of voting common
securities directly from the Company); or

(B) the consummation of any merger or other business combination of the Company,
sale or lease of the Company’s assets or combination of the foregoing
transactions (the “Transactions”) other than a Transaction immediately following
which the shareholders of the Company who owned shares immediately prior to the
Transaction (including any trustee or fiduciary of any Company employee benefit
plan) own, by



--------------------------------------------------------------------------------

virtue of their prior ownership of the Company’s shares, at least 65% of the
voting power, directly or indirectly, of (a) the surviving corporation in any
such merger or other business combination; (b) the purchaser or lessee of the
Company’s assets; or (c) both the surviving corporation and the purchaser or
lessee in the event of any combination of Transactions; or

(C) within any 24 month period, the persons who were directors immediately
before the beginning of such period (the “Incumbent Directors”) shall cease (for
any reason other than death) to constitute at least a majority of the Board or
the board of directors of a successor to the Company. For this purpose, any
director who was not a director at the beginning of such period shall be deemed
to be an Incumbent Director if such director was elected to the Board by, or on
the recommendation of or with the approval of, at least two-thirds (2/3) of the
directors who then qualified as Incumbent Directors (so long as such director
was not nominated by a person who has expressed an intent to effect a Change in
Control or engage in a proxy or other control contest).

3. TERMINATION FOLLOWING CHANGE IN CONTROL. If any of the events described in
Section 2 hereof constituting a Change in Control shall have occurred, Executive
shall be entitled to the benefits provided in Section 4(iv) hereof upon the
subsequent termination of Executive’s employment with the Company and its
subsidiaries during the term of this Agreement unless such termination is (A) a
result of Executive’s death or Retirement (except as provided in Section 3(i)
below), (B) by Executive without Good Reason, or (C) by the Company or any of
its subsidiaries for Disability or for Cause; provided, however, that Executive
shall be entitled to the compensation provided for in Section 4(iv) hereof
payable only upon the occurrence of the Change in Control (as if his termination
had occurred after such Change in Control) if, after an agreement has been
signed which, if consummated, would result in a Change in Control, (x) Executive
is terminated without Cause by the Company or any of its subsidiaries prior to
the Change in Control, and (y) such termination was at the instigation or
request of the party to the agreement seeking to cause the Change in Control or
is otherwise in connection with the anticipated Change in Control.

(i) DISABILITY; RETIREMENT. For purposes of this Agreement, “Disability” shall
mean permanent and total disability as such term is defined under
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”),
without regard to whether Executive is subject to the Code. Any question as to
the existence of Executive’s Disability upon which Executive and the Company
cannot agree shall be determined by a qualified independent physician selected
by Executive (or, if Executive is unable to make such selection, such selection
shall be made by any adult member of Executive’s immediate family or Executive’s
legal representative), and approved by the Company, said approval not to be
unreasonably withheld. The determination of such physician made in writing to
the Company and to Executive shall be final and conclusive for all purposes of
this Agreement. For purposes of this Agreement, “Retirement” shall mean
Executive’s voluntary termination of employment with the Company under any of
the Company’s retirement plans that occurs prior to delivery of a Notice of
Termination pursuant to Section 3(iv) below; provided, however, that
notwithstanding the foregoing, no Retirement that occurs after any other
termination of employment shall adversely affect, interfere with or otherwise
impair in any way Executive’s right to receive the

 

2



--------------------------------------------------------------------------------

payments and benefits to which he is entitled on account of a termination
without Cause or with Good Reason. Accordingly, and for the avoidance of doubt,
if Executive provides a Notice of Termination for Good Reason, and otherwise
satisfies the conditions for Good Reason pursuant to this Agreement, and also
Retires, such Retirement shall not adversely affect, interfere with or otherwise
impair in any way his right to receive payments and benefits hereunder.
Conversely, if Executive terminates his employment on account of Retirement and
at such time is not (x) terminating his employment for Good Reason pursuant to
this Agreement or (y) being terminated by the Company without Cause pursuant to
this Agreement, he shall not be entitled to the payments and benefits provided
in this Agreement.

(ii) CAUSE. For purposes of this Agreement, “Cause” shall mean (A) the
conviction of, or plea of guilty or nolo contendere to, a felony or (B) the
willful engaging by an Executive in gross misconduct which is materially and
demonstrably injurious to the Company. Notwithstanding the foregoing, Executive
shall not be deemed to have been terminated for Cause unless and until there
shall have been delivered to Executive a copy of a resolution duly adopted by
the affirmative vote of not less than three-quarters (3/4) of the Incumbent
Directors of the Board at a meeting of the Board called and held for such
purpose (after reasonable notice to Executive and an opportunity for Executive,
together with Executive’s counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, Executive was guilty of conduct set
forth above in this Section 3(ii) and specifying the particulars thereof in
detail.

(iii) GOOD REASON. Executive shall be entitled to terminate employment with Good
Reason. For the purpose of this Agreement, “Good Reason” shall mean the
occurrence, without Executive’s express written consent, of any of the following
circumstances unless, in the case of Sections 3(iii) (A), (D), (E), or (F), such
circumstances are fully corrected prior to the date specified as the Date of
Termination (as defined in Section 3(v)) in the Notice of Termination (as
defined in Section 3(iv)) given in respect thereof:

(A) the assignment to Executive of any duties inconsistent with Executive’s
status as an executive of the Company or its subsidiaries, Executive’s removal
from his or her position (as it existed immediately prior to the Change in
Control), or a substantial diminution in the nature or status of Executive’s
responsibilities from those in effect immediately prior to the Change in
Control; provided, however, that solely with respect to the events or
circumstances provided in this Section 3(iii)(A), Executive must provide the
Notice of Termination not later than 180 days following the date he or she had
actual knowledge of the event constituting Good Reason;

(B) a reduction by the Company or any of its subsidiaries in Executive’s annual
base salary as in effect on the date hereof or as the same may be increased from
time to time;

(C) the relocation of Executive’s place of business to a location that increases
Executive’s commute by more than thirty-five (35) miles compared to Executive’s
commute as in effect immediately prior to the Change in Control;

 

3



--------------------------------------------------------------------------------

(D) the failure by the Company to pay to Executive any portion of any
installment of deferred compensation under any deferred compensation program of
the Company in which Executive participated within seven (7) days of the date
such compensation is due;

(E) the failure by the Company or any of its subsidiaries to continue in effect
any incentive compensation plan including without limitation any cash or
equity-based compensation plan or program, in which Executive participated prior
to the Change in Control, unless an equitable alternative compensation
arrangement (embodied in an ongoing substitute or alternative plan) has been
provided for Executive, or the failure by the Company or any of its subsidiaries
to continue Executive’s participation in any such incentive plan on a basis,
both in terms of the amount of benefits provided as a percentage of Executive’s
base salary and the level of Executive’s participation relative to other
participants (as a comparison of the potential percentage of base salary
relative to the percentage of base salary for other executives at the same or
similar levels), that is no less than the opportunity to earn a percentage of
Executive’s base salary as existed at any time during the three (3) years prior
to the Change in Control;

(F) except as required by law, the failure by the Company or any of its
subsidiaries to continue to provide Executive with benefits, in the aggregate,
at least as favorable (excluding changes to such benefits that occur in the
ordinary course are of general application, and that increase co-payments,
deductibles or premiums, which must be paid by Executive) as those enjoyed by
Executive under the employee benefit and welfare plans of the Company and its
subsidiaries, including, without limitation, the pension, life insurance,
medical, dental, health and accident, retiree medical, disability, deferred
compensation and savings plans, in which Executive was participating at the time
of the Change in Control, or the failure by the Company or any of its
subsidiaries to provide Executive with the number of paid vacation days to which
Executive was entitled at the time of the Change in Control;

(G) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 6 hereof; or

(H) any purported termination of Executive’s employment by the Company or its
subsidiaries which is not effected pursuant to a Notice of Termination
satisfying the requirements of Section 3(iv) below (and, if applicable, the
requirements of Section 3(ii) above); for purposes of this Agreement, no such
purported termination shall be effective.

Subject to Section 3(iii)(A), Executive’s continued employment shall not
constitute consent to, or a waiver of rights with respect to, any circumstances
constituting Good Reason hereunder. For purposes of valuing the amount of
benefits provided under any equity-based compensation plan or program, policy,
or arrangement under Section 3(iii)(E) above, the Black-Scholes value on the
date of grant of any such equity-based award shall be utilized; provided,
however, that the Black-Scholes value of any grant on a per option share basis
shall be equal to the per option share value of a grant, if any, made on the
same date as such grant and reported in the Company’s proxy

 

4



--------------------------------------------------------------------------------

statement filed prior to a Change in Control and all determinations of the
Black-Scholes value of other grants shall be made by a nationally recognized
compensation consulting firm chosen by the Company using the methodology and
assumptions consistent with those used for purposes of the Company’s latest
proxy statement filed prior to the Change in Control (or to the extent
applicable, as reported in the proxy statement, if any, of the company that
effected the Change in Control).

(iv) NOTICE OF TERMINATION. Any purported termination of Executive’s employment
by the Company and its subsidiaries or by Executive shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 7 hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail (other than
with respect to a Good Reason termination pursuant to Section 3(iii)(H)) the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated.

(v) DATE OF TERMINATION. “Date of Termination” shall mean (A) if Executive’s
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that Executive shall not have returned to the
full-time performance of Executive’s duties during such thirty (30) day period),
and (B) if Executive’s employment is terminated pursuant to Section 3(ii) or
(iii) above or for any reason (other than Disability), the date specified in the
Notice of Termination (which, in the case of a termination pursuant to
Section 3(ii) above shall not be less than thirty (30) days, and in the case of
a termination pursuant to Section 3(iii) above shall not be less than thirty
(30) nor more than sixty (60) days, respectively, from the date such Notice of
Termination is given); provided, that, if within thirty (30) days after any
Notice of Termination is given the party receiving such Notice of Termination
notifies the other party that a dispute exists concerning the grounds for
termination, the Date of Termination shall be the date on which the dispute is
finally determined, either by mutual written agreement of the parties, by a
binding arbitration award or by a final judgment, order or decree of a court of
competent jurisdiction (which is not appealable or the time for appeal therefrom
having expired and no appeal having been perfected); provided, further, that the
Date of Termination shall be extended by a notice of dispute only if such notice
is given in good faith and the party giving such notice pursues the resolution
of such dispute with reasonable diligence. Notwithstanding the pendency of any
such dispute, the Company and its subsidiaries will continue to pay Executive’s
full compensation in effect when the notice giving rise to the dispute was given
(including, but not limited to, base salary and bonus) and continue Executive as
a participant in all incentive compensation, benefit and insurance plans in
which Executive was participating when the notice giving rise to the dispute was
given, until the dispute is finally resolved in accordance with this
Section 3(v). Amounts paid under this Section 3(v) are in addition to all other
amounts due under this Agreement and shall not be offset against or reduce any
other amounts due under this Agreement. In the event that the Company is
terminating Executive the Company may, if it so chooses, pay Executive the base
salary which he would have received in lieu of waiting for the expiration of any
notice period otherwise required hereby and bar Executive from any of the
Company’s premises, offices or properties, subject to any rights set forth
herein for Executive to contest such termination.

 

5



--------------------------------------------------------------------------------

4. COMPENSATION UPON TERMINATION OR DURING DISABILITY. Following a Change in
Control of the Company, as defined by Section 2, upon termination of Executive’s
employment or during a period of Disability, which, in either event, occurs
during the term of this Agreement, Executive shall be entitled to the following
benefits:

(i) During any period that Executive fails to perform Executive’s full-time
duties with the Company and its subsidiaries as a result of the Disability,
Executive shall continue to receive an amount equal to Executive’s base salary
at the rate in effect at the commencement of any such period, and Bonus, through
the Date of Termination for Disability. Thereafter, Executive’s benefits shall
be determined in accordance with the employee benefit programs of the Company
and its subsidiaries then in effect.

(ii) If Executive’s employment shall be terminated by the Company or any of its
subsidiaries for Cause or by Executive without Good Reason (excluding death,
Disability or Retirement) the Company (or one of its subsidiaries, if
applicable) shall pay through the Date of Termination Executive’s full base
salary at the rate in effect at the time Notice of Termination is given and
shall pay any amounts otherwise payable to Executive on or immediately prior to
the Date of Termination pursuant to any other compensation plans, programs or
employment agreements then in effect, and the Company shall have no further
obligations to Executive under this Agreement.

(iii) If Executive’s employment shall be terminated by reason of Executive’s
death or Retirement, Executive’s benefits shall be determined in accordance with
the retirement and other benefit programs of the Company and its subsidiaries
then in effect, except as otherwise provided in Section 3(i).

(iv) If Executive’s employment by the Company and its subsidiaries shall be
terminated (other than for death or Disability) by (a) the Company and its
subsidiaries other than for Cause or (b) Executive with Good Reason, then
Executive shall be entitled to the benefits provided below:

(A) The Company (or one of its subsidiaries, if applicable) shall pay
Executive’s full base salary, at the rate in effect at the time of the Change in
Control and increased to reflect any subsequent increases in such base salary
(the “Base Salary”), and a pro-rated Bonus calculated through the Date of
Termination, no later than the thirtieth day following the Date of Termination,
plus all other amounts to which Executive is entitled under any compensation
plan of the Company applicable to Executive, at the time such payments are due.
For purposes of this Agreement, the “Bonus” shall mean the highest three
(3) years average annual cash bonus paid (or awarded, if different) in respect
of each of the five (5) prior bonus years (exclusive of any special or prorated
bonuses). If Executive has less than three (3) years of bonus history, Bonus
shall mean the average annual bonus of the actual years; provided, however, that
if Executive has not had an opportunity to earn or be awarded one (1) full
year’s bonus as of his Date of Termination, “Bonus” shall mean 100% of Base
Salary.

 

6



--------------------------------------------------------------------------------

(B) The Company shall pay Executive, on the thirtieth day following the Date of
Termination, as severance pay to Executive a severance payment equal to three
(3) times the sum of (i) Executive’s Base Salary, and (ii) Bonus.

(C) The Company shall also pay to Executive, no less frequently than monthly,
all legal fees and expenses reasonably incurred by Executive in connection with
this Agreement (including all such fees and expenses, if any, incurred in
contesting or disputing the nature of any such termination for purposes of this
Agreement or in seeking to obtain or enforce any right or benefit provided by
this Agreement); provided, however, that if a determination is made by the
arbitrator selected under Section 11 hereof that Executive acted in a frivolous
manner in contesting or disputing such termination or seeking to obtain or
enforce such right or benefit, the Company shall not be liable to pay such legal
fees or expenses otherwise provided for thereunder and the Company shall be
entitled to recover from Executive any such amounts so paid (either directly or
by setoff against any amounts then owed Executive by the Company).

(D)(i) Upon the date of Termination, Executive (or Executive’s spouse or
applicable beneficiary in the event of Executive’s death) will be eligible to
receive a benefit, when such benefits otherwise become payable, from the
Company’s general funds to be calculated using the benefit calculation
provisions of the WYETH Retirement Plan—U.S. (the “DB Plan”) and, to the extent
Executive participates therein, the WYETH Supplemental Executive Retirement Plan
(the “SERP”) and the WYETH Executive Retirement Plan (the “ERP”) as if the
provisions thereunder contained the assumptions set forth herein, and offset by
any benefits actually payable under the DB Plan, the SERP, and the ERP not
taking into account the assumptions set forth herein. Any elections made under
the DB Plan, the SERP and the ERP for purposes of determining the form of
payment will also apply for purposes of this benefit. The assumptions to be used
in calculating Executive’s benefit are: (x) Executive has continued in the
employ of the Company for an additional three (3) years (the “Severance Period”)
after the Date of Termination, and (y) Executive has earned annually from the
Date of Termination to the date of Executive’s assumed continued employment
pursuant to clause (x) above the same compensation Executive earned in the
twelve (12) months preceding the Date of Termination or in the twelve
(12) months preceding the Change in Control, if greater. In addition, if as of
the Date of Termination the combination of Executive’s age and years of service
equals or exceeds sixty (60) years (determined after giving effect to the
provisions in Section 4(iv)(D)(ii) below) any pension payable to Executive at
age fifty-five (55) shall not be reduced because it is payable prior to age
sixty-five (65) or sixty (60), as the case may be.

(ii) The length of the Severance Period will be added to Executive’s actual age
for determining whether or when Executive has attained or will attain the
required combination of sixty (60) years of age and years of service for the
purposes of Executive’s eligibility to commence receiving payments of benefits
pursuant to Section 4(iv)(D)(i) above and Section 4(iv)(E) below.

 

7



--------------------------------------------------------------------------------

(E) Executive shall become eligible for all benefits, in addition to those
described in Section 4(iv)(D) above, made available immediately prior to the
Date of Termination (or, if greater, immediately prior to the date of the Change
in Control) to retirees of the Corporation, including, without limitation,
retiree medical coverage and life insurance benefits, if at the time of
termination Executive is (x) age fifty (50) or older (without regard to
Section 4(iv)(D)(ii) above) or (y) has a combination of age and years of service
that equal or exceed sixty (60) years (determined after giving effect to the
provisions of Section 4(iv)(D)(ii) above), as if Executive had at the Date of
Termination satisfied the service and age conditions for coverage under the
applicable provisions of the Company’s employee benefit plans. If the Company is
unable to provide Executive coverage under such plans, it shall provide
Executive with separate comparable coverage, but in no event less than the
retiree coverage in place immediately prior to the Change in Control; provided,
however, that the retiree medical coverage provided by the Company shall be
secondary to any other medical coverage Executive may then have.

(F) From the Date of Termination, until the earlier of (i) the last day of the
Severance Period or (ii) the date upon which Executive becomes eligible to
participate in plans of another employer (such period, the “Benefit Continuation
Period”), the Company will continue Executive’s participation and coverage in
all the Company’s life, medical, dental plans and other welfare benefit plans
(but excluding the Company’s disability plans) (“Insurance Benefits”), and, in
lieu of providing any continuing perquisites or fringe benefits, the Company
shall on the thirtieth day following the Date of Termination make a one-time
lump sum cash payment for transition benefits of $20,000 for each year of the
Severance Period; provided, however, that if his continued participation is not
possible under the general terms and provisions of the Company plans or programs
providing the Insurance Benefits, the Company shall arrange to provide him with
substantially similar benefits; provided, further, that if any other Company
plan, arrangement or agreement provides for continuation of Insurance Benefits
then Executive shall receive such coverage under such other plan, arrangement or
agreement, and if the period of such coverage is shorter than the Benefit
Continuation Period, then Executive shall receive pursuant to this Section, such
coverage for the remainder of the Benefit Continuation Period.

(G) Upon the Date of Termination, to the extent that, under the terms of any
plan, any Company “restricted” stock awards or options shall terminate or be
forfeited upon or following Executive’s termination of employment without, in
the case of options, the opportunity to exercise after Notice of Termination and
to sell the underlying shares immediately after exercise without legal
impediment, then Executive (or any permitted transferee) shall receive, within
ten (10) days after the forfeiture or termination of such award or option, an
amount in respect of such terminated or forfeited stock awards or options, equal
to the sum of (i) the Cashout Value (as defined below) of all the shares covered
by the restricted stock awards so forfeited (with units converted to shares
based on the target awards), and (ii) the excess of (a) the Cashout Value of all
the shares subject to options which were so forfeited over (b) the aggregate
exercise price of the shares subject to such forfeited options. For purposes of
this Section 4(iv)(G), the “Cashout Value” of a share shall mean the average of
the closing prices paid for the Company’s

 

8



--------------------------------------------------------------------------------

common stock (or any other securities to which the restricted shares or options
relate) on any national exchange on which such shares are traded on the trading
day on Executive’s Date of Termination (or, if no such shares are traded such
day, the most recent date preceding Executive’s termination of employment on
which such shares were traded). At all times that there are options outstanding,
the Company shall keep in place an effective registration statement (on form S-8
or otherwise) and shall take any other further action necessary to permit the
sale, without restriction, by Executive (or any permitted transferee) of shares
received upon the exercise of options.

(H) The Company shall also provide to Executive outplacement services or
executive recruiting services provided by a professional outplacement provider
or executive recruiter at a cost to the Company of not more than 10% of
Executive’s base salary (not to exceed $25,000).

5. EXCISE TAXES.

(i)(A) In the event that any payment or benefit received or to be received by
Executive pursuant to the terms of this Agreement (the “Contract Payments”) or
in connection with Executive’s termination of employment or contingent upon a
Change in Control of the Company pursuant to any plan or arrangement or other
agreement with the Company (or any affiliate) (“Other Payments” and, together
with the Contract Payments, the “Payments”) would be subject to the excise tax
(the “Excise Tax”) imposed by Section 4999 of the Code, as determined as
provided below, the Company shall pay to Executive, at the time specified in
Section 5(ii) below, an additional amount (the “Gross-Up Payment”) such that the
net amount retained by Executive, after deduction of all amounts required to be
paid upon the payment provided for by this Section 5(i), and any interest,
penalties or additions to tax payable by Executive with respect thereto, shall
be equal to the total present value of the Excise Taxes imposed upon the
Payments; provided, however, that if Executive’s Payment is, when calculated on
a net-after-tax basis, less than 110% of the amount of the Payment which could
be paid to Executive under Section 280G of the Code without causing the
imposition of the Excise Tax, then the Payment shall be limited to the largest
amount payable (as described above) without resulting in the imposition of any
Excise Tax (such amount, the “Capped Amount”).

(B) For purposes of determining the Capped Amount, whether any of the Payments
will be subject to the Excise Tax and the amounts of such Excise Tax, (1) the
total amount of the Payments shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b)(1) of the Code shall be treated as subject
to the Excise Tax, except to the extent that, in the opinion of independent tax
counsel selected by the Company’s independent auditors and reasonably acceptable
to Executive (“Tax Counsel”), a Payment (in whole or in part) does not
constitute a “parachute payment” within the meaning of Section 280G(b)(2) of the
Code, or such “excess parachute payments” (in whole or in part) are not subject
to the Excise Tax, (2) the amount of the Payments that shall be treated as
subject to the Excise Tax shall be equal to the lesser of (A) the total amount
of the Payments or (B) the amount of “excess parachute payments”

 

9



--------------------------------------------------------------------------------

within the meaning of Section 280G(b)(1) of the Code (after applying clause
(1) hereof), and (3) the value of any noncash benefits or any deferred payment
or benefit shall be determined by Tax Counsel in accordance with the principles
of Sections 280G(d)(3) and (4) of the Code. For purposes of determining the
amount of the Gross-Up Payment, Executive shall be deemed to pay federal income
tax at the highest marginal rates of federal income taxation applicable to
individuals in the calendar year in which the Gross-Up Payment is to be made and
state and local income taxes at the highest effective rates of taxation
applicable to individuals as are in effect in the state and locality of
Executive’s residence in the calendar year in which the Gross-Up Payment is to
be made, net of the maximum reduction in federal income taxes that can be
obtained from deduction of such state and local taxes, taking into account any
limitations applicable to individuals subject to federal income tax at the
highest marginal rates.

(C) If the Tax Counsel determines that any Excise Tax is payable by Executive
and that the criteria for reducing the Payment to the Capped Amount (as
described in Section 5(i)(A) above) is met, then the Company shall reduce the
Payment by the amount which, based on the Tax Counsel’s determination and
calculations, would provide Executive with the Capped Amount, and pay to
Executive such reduced Payment. If the Tax Counsel determines that an Excise Tax
is payable, without reduction pursuant to Section 5(i)(A), above, the Company
shall pay the required Gross-Up Payment to, or for the benefit of, Executive
within five business days after receipt of such determination and calculations.
If the Tax Counsel determines that no Excise Tax is payable by Executive, it
shall, at the same time as it makes such determination, furnish Executive with
an opinion that he has substantial authority not to report any Excise Tax on
his/her federal, state, local income or other tax return. Any determination by
the Tax Counsel as to the amount of the Gross-Up Payment shall be binding upon
the Company and Executive absent a contrary determination by the Internal
Revenue Services or a court of competent jurisdiction; provided, however, that
no such determination shall eliminate or reduce the Company’s obligation to
provide any Gross-Up Payment that shall be due as a result of such contrary
determination.

(ii) The Gross-Up Payments provided for in Section 5(i) hereof shall be made
upon the earlier of (i) the payment to Executive of any Contract Payment or
Other Payment or (ii) the imposition upon Executive or payment by Executive of
any Excise Tax.

(iii) Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
a Gross-Up Payment. Such notification shall be given as soon as practicable but
no later than ten (10) business days after Executive is informed in writing of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. Executive shall not pay such
claim prior to the expiration of the thirty (30) day period following the date
on which Executive gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies Executive in writing prior to the expiration of such
period that it desires to contest such claim, Executive shall:

1) give the Company any information reasonably requested by the Company relating
to such claim;

 

10



--------------------------------------------------------------------------------

2) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company and reasonably satisfactory to
Executive;

3) cooperate with the Company in good faith in order to effectively contest such
claim; and

4) permit the Company to participate in any proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including, but not limited to, additional interest and penalties and
related legal, consulting or other similar fees) incurred in connection with
such contest and shall indemnify and hold Executive harmless, on an after-tax
basis, for any Excise Tax or other tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses.

(iv) The Company shall control all proceedings taken in connection with such
contest and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct Executive to
pay the tax claimed and sue for a refund or contest the claim in any permissible
manner, and Executive agrees to prosecute such contest to a determination before
any administrative tribunal, in a court of initial jurisdiction and in one or
more appellate courts, as the Company shall determine; provided, however, that
if the Company directs Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to Executive on an
interest-free basis, and shall indemnify and hold Executive harmless, on an
after-tax basis, from any Excise Tax or other tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and provided,
further, that if Executive is required to extend the statute of limitations to
enable the Company to contest such claim, Executive may limit this extension
solely to such contested amount. The Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority. In addition, no position may be taken nor any final resolution be
agreed to by the Company without Executive’s consent if such position or
resolution could reasonably be expected to adversely affect Executive (including
any other tax position of Executive unrelated to the matters covered hereby).

 

11



--------------------------------------------------------------------------------

(v) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Company or the Tax Counsel
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies and Executive thereafter is required to pay to the
Internal Revenue Service an additional amount in respect of any Excise Tax, the
Company or the Tax Counsel shall determine the amount of the Underpayment that
has occurred and any such Underpayment shall promptly be paid by the Company to
or for the benefit of Executive.

(vi) If, after the receipt by Executive of the Gross-Up Payment or an amount
advanced by the Company in connection with the contest of an Excise Tax claim,
Executive becomes entitled to receive any refund with respect to such claim,
Executive shall promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto). If,
after the receipt by Executive of an amount advanced by the Company in
connection with an Excise Tax claim, a determination is made that Executive
shall not be entitled to any refund with respect to such claim and the Company
does not notify Executive in writing of its intent to contest the denial of such
refund prior to the expiration of thirty (30) days after such determination,
such advance shall be forgiven and shall not be required to be repaid.

6. SUCCESSORS; BINDING AGREEMENT.

(i) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company is
required to perform it. Failure of the Company to obtain such assumption and
agreement prior to the effectiveness of any such succession shall be a breach of
this Agreement and shall entitle Executive to compensation from the Company in
the same amount and on the same terms as Executive would be entitled hereunder
if Executive had terminated Executive’s employment with Good Reason following a
Change in Control, except that for purposes of implementing the foregoing, the
date on which any such succession becomes effective shall be deemed the Date of
Termination. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

(ii) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive should die
while any amount would still be payable to Executive hereunder if Executive had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to Executive’s devisee,
legatee or other designee or, if there is no such designee, to Executive’s
estate.

 

12



--------------------------------------------------------------------------------

7. NOTICE. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid (or its international
equivalent), addressed to Five Giralda Farms, Madison, New Jersey 07940 with
respect to the Company and on the signature page with respect to Executive,
provided that all notices to the Company shall be directed to the attention of
the Senior Vice President-General Counsel of the Company, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.

8. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer as may be specifically designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any conditions or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal laws of the State of New York,
without regard to its conflict of law provisions. All references to sections of
the Code shall be deemed also to refer to any successor provisions to such
sections. Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state, local or other applicable
law. The obligations of the Company under Sections 4 and 5 shall survive the
expiration of the term of this Agreement.

9. VALIDITY. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

10. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

11. ARBITRATION; INDEMNIFICATION.

(i) Other than as provided under Section 13(ii) below, any dispute or
controversy arising under or in connection with this Agreement shall be settled
exclusively by arbitration in accordance with the rules of the American
Arbitration Association then in effect applicable to disputes involving an
employee and employer. Judgment may be entered on the arbitrator’s award in any
court having jurisdiction; provided, however, that Executive shall be entitled
to seek specific performance of Executive’s right to be paid until the Date of
Termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement. In the determination of the arbitrator’s
award, the process shall follow the rules for “baseball arbitration”, as
follows: each party to the dispute or controversy shall submit to the arbitrator
and exchange with each other, within the time agreed by the parties or
prescribed by the arbitrator, written proposals, with each such party’s last,
best offer for the amount of money damages they would offer or demand,
respectively, in settlement of all issues subject to the

 

13



--------------------------------------------------------------------------------

dispute or controversy. In rendering the award, the arbitrator shall be limited
to selecting only one of the two proposals submitted by the parties, and the
parties to such dispute or controversy shall be required to accept the
determination of the arbitrator, without rights to appeal such determination. In
selecting the arbitrator, each of the Company and Executive would select one
person to serve as an arbitrator, who would have to be accepted by the other
party (such acceptance not to be unreasonably withheld). Once the two
arbitrators had been selected, they would select a third arbitrator, who would
have no affiliation to either of them or either party. And such third arbitrator
shall be the arbitrator who determines the claim presented for arbitration.

(ii) Following any termination of employment of Executive (other than a
termination by the Company for Cause), the Company shall indemnify and hold
harmless Executive to the fullest extent permitted under the Company’s by-laws
(as in effect prior to the Change in Control) and applicable law for any claims,
costs and expenses arising out of or in connection with Executive’s employment
with the Company (without regard to when such claim is asserted or issue is
raised, so long as it relates to conduct or events that occurred while Executive
was employed with the Company) and shall maintain directors’ and officers’
liability insurance coverage for the benefit of Executive which provides him
with coverage, if any, no less favorable than that in effect prior to the Change
in Control.

12. NONDISCLOSURE OF CONFIDENTIAL INFORMATION. At no time (whether during the
term of this Agreement or at any time thereafter), shall Executive, without the
prior written consent of the Company, use, divulge, disclose or make accessible
to any other person, firm, partnership, corporation or other entity any
Confidential Information pertaining to the business of the Company or any of its
affiliates, except (i) while employed by the Company, in the business of and for
the benefit of the Company, or (ii) when required to do so by a court of
competent jurisdiction, by any governmental agency having supervisory authority
over the business of the Company, or by any administrative body or legislative
body (including a committee thereof) with jurisdiction to order Executive to
divulge, disclose or make accessible such information. For purposes of this
Section 12, “Confidential Information” shall mean any trade secret or other
non-public information concerning the financial data, strategic business plans,
product development (or other proprietary product data), customer lists,
marketing plans and other non-public, proprietary and Confidential Information
of the Company or its affiliates, that, in any case, is not otherwise available
to the public (other than by Executive’s breach of the terms hereof) or known to
persons in the industry generally.

13. NON-SOLICITATION OF EMPLOYEES; NON-SOLICITATION OF LONG-TERM CONTRACTORS.
(i) During the term of Executive’s employment and during the two-year period
immediately following the date of any termination of Executive’s employment with
the Company, Executive will not, whether on Executive’s own behalf or on behalf
of or in conjunction with any person, firm, partnership, joint venture,
association, corporation or other business organization, entity or enterprise
whatsoever, directly or indirectly (other than in the ordinary course of
Executive’s employment with the Company on the Company’s behalf):

(A) solicit or encourage any employee of the Company to leave the employment of
the Company; or

 

14



--------------------------------------------------------------------------------

(B) solicit or encourage to cease to work with the Company any long-term
contractor that Executive knows, or reasonably should have known, is then under
exclusive contract with the Company.

(ii) Notwithstanding clause (i) above, if at any time a court holds that the
restrictions stated in such clause (i) are unreasonable or otherwise
unenforceable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographic area determined to be reasonable under
such circumstances by such court will be substituted for the stated period,
scope or area. Because Executive’s services are unique and because Executive has
had access to Confidential Information, the parties hereto agree that money
damages will be an inadequate remedy for any breach of this Agreement. In the
event of a breach or threatened breach of this Agreement, the Company or its
successors or assigns may, in addition to other rights and remedies existing in
their favor, stop making any additional payments hereunder to Executive and
apply to any court of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce, or prevent any violations of, the
provisions hereof (without the posting of a bond or other security).

14. ENTIRE AGREEMENT. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement. This Agreement
constitutes the entire understanding between the parties with respect to
Executive’s severance pay in the event of a termination of Executive’s
employment with the Company, superseding all negotiations, prior discussions and
preliminary agreements, written or oral, concerning said severance pay;
provided, however, that any payments or benefits provided in respect of
severance, or indemnification for loss of employment, pursuant to any severance,
employment or similar agreement between the Company or any of its subsidiaries
and Executive, or as required by applicable law outside the United States, shall
reduce any payments or benefits provided pursuant to this Agreement, except that
the payments or benefits provided pursuant to this Agreement shall not be
reduced below zero. Notwithstanding any provision of this Agreement:
(i) Executive shall not be required to mitigate the amount of any payment
provided by this Agreement by seeking other employment or otherwise, nor (except
as provided for in Section 4(iv) (E) and (F) above) shall the amount of any
payment or benefit provided by this Agreement be reduced by any compensation
earned by Executive as the result of employment by another employer or by
retirement benefits received after the Date of Termination or otherwise, and
(ii) except as otherwise provided in this Agreement, the obligations of the
Company to make payments to Executive and to make the arrangements, provided for
herein are absolute and unconditional and may not be reduced by any
circumstances, including without limitation any set-off, counterclaim,
recoupment, defense or other right which the Company may have against Executive
or any third party at any time.

15. FURTHER ACTION. The Company shall take any further action necessary or
desirable to implement the provisions of this Agreement or perform its
obligations hereunder (including, without limitation, amending the SERP, the
ERP, any stock option or stock bonus plan, or any other applicable plan, program
or arrangement or obtaining any necessary consents or approvals in connection
therewith).

 

15



--------------------------------------------------------------------------------

16. SECTION 409A. In the event that it is reasonably determined by the Company
that, as a result of Section 409A (“Section 409A”) of the Code (and any related
regulations or other pronouncements thereunder), any of the payments or
provision of benefits that Executive is entitled to under the terms of this
Agreement or any nonqualified deferred compensation plan (as defined under
Section 409A) may not be made at the time contemplated by the terms hereof or
thereof, as the case may be, without causing Executive to be subject to income
tax under Section 409A, the Company will make such payment or provision of
benefits on the first day that would not result in Executive incurring any tax
liability under Section 409A. Thus to the extent that at the time of Executive’s
termination of employment, any amounts payable hereunder could not be paid until
six (6) months after termination, such payments or provision of benefits will be
paid (with interest at the applicable federal rate) for instruments of less than
one (1) year on the first date that such payments or provision of benefits will
be permitted. In addition, other provisions of this Agreement or any other plan
notwithstanding, the Company shall have no right to accelerate any such payment
or provision of benefits or to make any such payment or provision of benefits as
the result of an event if such payment or provision of benefits would, as a
result, be subject to the tax imposed by Section 409A; provided, however, that
if any payments or provision of benefits that the Company would otherwise be
required to provide under this Agreement or any Company plan cannot be provided
in the manner contemplated herein or under the applicable plan without
subjecting Executive to income tax under Section 409A, the Company shall use its
reasonable efforts, in good faith, to provide such intended payments or
provision of benefits to Executive in an alternative manner that conveys an
equivalent economic benefit to Executive (without materially increasing the
aggregate cost to the Company) but in no event shall any payment or benefit be
delayed longer than twelve (12) months on account of the provisions of this
Section 16.

 

WYETH By:  

 

Name:   René R. Lewin Title:   Senior Vice President, Human Resources By:  

 

  Executive Date:  

 

Home Address:  

 

 

 

 

 

 

16